

Exhibit 10.1
AMENDMENT TO THE
FARMER BROS. CO.
2005 INCENTIVE COMPENSATION PLAN
(As Amended and Restated as of December 31, 2008)
(Effective as of July 1, 2014)
Purpose of the Amendment
The purpose of this Amendment (this “Amendment”) to the Farmer Bros. Co. 2005
Incentive Compensation Plan (the “Plan”) is to add a provision setting forth the
performance-based compensation requirements under Section 162(m) of the Internal
Revenue Code and applicable Treasury Regulations (“Section 162(m)”). The
Amendment is effective as of July 1, 2014, subject to approval by the Company’s
stockholders at the Company’s 2014 annual meeting of stockholders.
Amendment
The Plan is amended to add a new Section 6 as set forth below and to renumber
the current Sections 6 through 12, and references thereto, accordingly. All
capitalized terms not defined in this Amendment shall have the meanings set
forth in the Plan.
“Section 6. Performed-Based Awards Under Section 162(m).
(a)    Performance-Based Awards. Notwithstanding anything to the contrary in
Section 5 or Section 7, to the extent the Committee intends that Awards satisfy
the requirements for performance-based compensation under Section 162(m), the
Committee shall, in writing, (i) designate one or more Covered Employees (as
defined in Section 162(m)) to receive Awards satisfying the performance-based
compensation requirements under Section 162(m), (ii) select the Performance
Criteria applicable to the performance period, (iii) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
performance period, and (iv) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such performance period.
Section 162(m) requires that the Committee establish each Covered Employee’s
Performance Criteria, Performance Goals and target Award amount within the first
90 days of each performance period.
Following the completion of each performance period, the Committee shall certify
in writing the extent to which Performance Goals for that performance period
have been achieved and shall authorize the award of cash to the Covered Employee
for whom the Performance Goals were established, in accordance with the terms of
the applicable Award agreement. For any Award that the Committee intends to
satisfy the requirements of Section 162(m), the Committee may not increase the
amount payable with respect to any Award, but it may decrease or eliminate any
such Award to any Covered Employee.
(b)    Performance Criteria. The term “Performance Criteria” means the criteria,
either individually, alternatively or in any combination, that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Covered Employee for a performance period. For purposes of this Section 6,
the Performance Criteria that will be used to establish Performance Goals are
limited to the following (and

1

--------------------------------------------------------------------------------



modifications of the following): net sales or revenue; net income before tax and
excluding gain or loss on sale of property, plant and equipment; cash flow
(including, but not limited to, operating cash flow and free cash flow); total
shareholder return; profitability; stock price; economic value added; profit
margin (gross or net); asset turnover; sales growth (whether measured in pounds
of coffee, number of accounts or otherwise); asset growth; return on investment;
earnings or earnings per share; return on equity; return on assets; return on
capital; cost of capital; gross income or operating income; market share;
working capital; and/or cost reduction. The Performance Criteria may be measured
either annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to previous period results or to a
designated comparison group, in each case as specified by the Committee in the
Award. The Committee shall, within the time prescribed by Section 162(m), define
in an objective fashion the manner of calculating the Performance Criteria it
selects to use for such performance period for such Covered Employee. In order
for Awards to continue to qualify as performance-based compensation under
Section 162(m), the Performance Criteria must be re-approved by the Company’s
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which the Company’s stockholders approved this
Amendment.
(c)    Performance Goals. The term “Performance Goals” means, for a performance
period, the goals established in writing by the Committee for the performance
period based upon the Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division or other operational unit, or an individual. The Committee, in its
discretion, may, within the time prescribed by Section 162(m), adjust or modify
the calculation of Performance Goals for such performance period in order to
prevent the dilution or enlargement of the rights of Covered Employees (i) in
the event of, or in anticipation of, any unusual or extraordinary corporate
item, transaction, event, or development, or (ii) in recognition of, or in
anticipation of, any other unusual or nonrecurring events affecting the Company,
or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions.
(d)    Compensation Committee. The Board shall ensure that each member of the
Committee satisfies the “outside director” definition under Section 162(m).
(e)    Limitation. No Covered Employee may receive Award payments during any
Fiscal Year having an aggregate dollar amount in excess of $5,000,000.”



2